Case 4:16-cv-13505-LVP-DRG ECF No. 227, PageID.8759 Filed 02/09/21 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 TEMUJIN KENSU,

              Plaintiff,                              Civil Case No. 16-13505
                                                      Honorable Linda V. Parker
 v.

 WILLIAM BORGERDING, et al.,

           Defendants.
 _____________________________/

                              OPINION AND ORDER

       Plaintiff Temujin Kensu, a Michigan Department of Corrections (“MDOC”)

 prisoner, filed this civil rights action pursuant 42 U.S.C. § 1983 against multiple

 MDOC officials and Corizon health care professionals. In a Second Amended

 Complaint filed October 9, 2017, Mr. Kensu asserted thirteen claims. Due to the

 Court’s ruling on summary judgment motions filed by Defendants, the following

 seven claims remain pending:1

           Eighth Amendment deliberate indifference to Plaintiff’s
            shoulder condition against Defendants Robert Lacy, D.O. and
            Jeffrey Bomber, D.O.;

           Violations of the Religious Land Use and Institutionalized
            Persons Act (“RLUIPA”) based on the denial of natural health
            supplements;

 1
   All of the remaining claims, except Plaintiff’s Eighth Amendment deliberate
 indifference claim, are against the MDOC Defendants, only. They recently filed a
 second motion for summary judgment, which remains pending before the Court.
Case 4:16-cv-13505-LVP-DRG ECF No. 227, PageID.8760 Filed 02/09/21 Page 2 of 10




           First Amendment religious discrimination based on the denial
            of religious property;

           First Amendment retaliation based on the denial of personal
            property;

           First Amendment retaliation based on the issuance of thirty-
            three tickets;

           RLUIPA violations based on the deprivation of his religious
            property; and,

           Eighth Amendment deliberate indifference based on the
            conditions forced upon Plaintiff for one night.

 (ECF No. 83.)

       The matter is presently before the Court on three motions in limine filed by

 Defendants Bomber and Lacy;

                  Motion in Limine to Clearly Define the Time
                   Period and Issues to be Litigated (ECF No. 214);

                  Motion in Limine to Prevent Plaintiff and/or His
                   Counsel from Raising Any of the Following Issues
                   Claims in the Presence of the Jury (ECF No. 215);
                   and,

                  Motion in Limine to Preclude Plaintiff and/or His
                   Counsel from Raising Any Issues Before the Jury
                   Related to the Prior Lawsuit (ECF No. 216).

 The MDOC Defendants filed a notice indicating that they join and concur in the

 motions. (ECF No. 217.) Plaintiff filed a single response to all three motions




                                          2
Case 4:16-cv-13505-LVP-DRG ECF No. 227, PageID.8761 Filed 02/09/21 Page 3 of 10




 (ECF No. 218), and Defendants Bomber and Lacy filed a single reply brief (ECF

 No. 219.)

  Standard of Review & Elements of Plaintiff’s Deliberate Indifference Claim

       District courts have broad discretion over matters involving the admissibility

 of evidence at trial. United States v. Seago, 930 F.2d 482, 494 (6th Cir. 1991).

 “Although the Federal Rules of Evidence do not explicitly authorize in limine

 rulings, the practice has developed pursuant to the district court’s inherent

 authority to manage the course of trials.” Luce v. United States, 469 U.S. 38, 41 n.

 4 (1984). “A ruling on a motion is no more than a preliminary, or advisory opinion

 that falls entirely within the discretion of the district court.” United States v.

 Yannott, 42 F.3d 999, 1007 (6th Cir. 1994). A court may therefore alter its ruling

 during trial. Luce, 469 U.S. at 41-42. Motions in limine may promote

 “evenhanded and expeditious management of trials by eliminating evidence that is

 clearly inadmissible for any purpose.” Indiana Ins. v. Gen. Elec. Co., 326 F. Supp.

 2d 844, 846 (N.D. Ohio 2004) (citing Jonasson v. Lutheran Child & Family Servs.,

 115 F.3d 436, 440 (7th Cir. 1997)).

       “Irrelevant evidence is not admissible.” Fed. R. Evid. 402. Under the

 Federal Rules of Evidence, “[e]vidence is relevant . . . if it has any tendency to

 make a fact more or less probable than it would be without the evidence; and . . .

 the fact is of consequence in determining the action.” Fed. R. Evid. 401. Relevant

                                             3
Case 4:16-cv-13505-LVP-DRG ECF No. 227, PageID.8762 Filed 02/09/21 Page 4 of 10




 evidence may be excluded “if its probative value is substantially outweighed by a

 danger of unfair prejudice, confusing the issues, misleading the jury, undue delay,

 wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403.

       A viable Eighth Amendment claim has two components, one objective and

 the other subjective. Farmer v. Brennan, 511 U.S. 825, 834 (1994); Comstock v.

 McCrary, 273 F.3d 693, 702 (6th Cir. 2002). Under the objective component, “the

 plaintiff must allege that the medical need at issue is ‘sufficiently serious.’”

 Farmer, 511 U.S. at 834. A plaintiff can demonstrate that a medical need is

 sufficiently serious by showing that it is “‘one that has been diagnosed by a

 physician as mandating treatment or one that is so obvious that even a lay person

 would easily recognize the necessity for a doctor’s attention.’” Baynes v. Cleland,

 799 F.3d 600 (6th Cir. 2005) (quoting Harrison v. Ash, 539 F.3d 510, 518 (6th Cir.

 2008)); see also, Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 897 (6th Cir.

 2004).

       The subjective component requires that the defendant act with deliberate

 indifference to an inmate’s health or safety. Farmer, 511 U.S. at 834. Deliberate

 indifference “entails something more than mere negligence,” Farmer, 511 U.S. at

 835, but can be “satisfied by something less than acts or omissions for the very

 purpose of causing harm or with knowledge that harm will result[,]” id. To

 establish the subjective component, “the plaintiff must allege facts which, if true,

                                            4
Case 4:16-cv-13505-LVP-DRG ECF No. 227, PageID.8763 Filed 02/09/21 Page 5 of 10




 would show that the official being sued subjectively perceived facts from which to

 infer substantial risk to the prisoner, that he did in fact draw the inference, and that

 he then disregarded the risk.” Id. at 837. In other words, this prong is satisfied

 when a prison official acts with criminal recklessness, i.e., when he or she

 “consciously disregard[s] a substantial risk of serious harm.” Brooks v. Celeste, 39

 F.3d 125, 128 (6th Cir. 1994) (citing Farmer, 511 U.S. at 839-40).

       A plaintiff may rely on circumstantial evidence to prove subjective

 recklessness: A jury is entitled to “conclude that a prison official knew of a

 substantial risk from the very fact that the risk was obvious.” Farmer, 511 U.S. at

 842. And if a risk is well-documented and circumstances suggest that the official

 has been exposed to information so that he must have known of the risk, the

 evidence is sufficient for a jury to find that the official had knowledge. Id. at 842-

 43. “But the plaintiff also must present enough evidence from which a jury could

 conclude that each defendant ‘so recklessly ignored the risk that he was

 deliberately indifferent to it.’” Rhinehart v. Scutt, 894 F.3d 721, 738 (6th Cir.

 2018) (quoting Cairelli v. Vakilian, 80 Fed. Appx. 979, 983 (6th Cir. 2003)).

                  Time Period and Issues to be Litigated (ECF No. 214)
                        2013 Lawsuit & Verdict (ECF No. 216)

       Defendants Lacy and Bomber seek to limit the evidence introduced at trial to

 events between March 28, 2016 and October 9, 2017, asserting that Magistrate

 Judge Davis defined this as the relevant period in her report and recommendation
                                            5
Case 4:16-cv-13505-LVP-DRG ECF No. 227, PageID.8764 Filed 02/09/21 Page 6 of 10




 relative to the previously decided summary judgment motions. Based on the same

 decision, Defendants Lacy and Bomber seek to also limit the issue to Plaintiff’s

 shoulder and the removal of a detail for a hot water bottle and Naprosyn. Plaintiff

 argues that evidence predating March 28, 2016 is relevant to whether his shoulder

 problems constitute an objectively serious medical risk and whether Defendants

 Lacy and Bomber were subjectively aware of and deliberately indifferent to that

 risk. Plaintiff also argues that evidence of his multiple other medical conditions

 reflects that he suffers from musculoskeletal issues, making it more probable that

 he suffers from a shoulder problem. He maintains that evidence of the treatment

 he has received—or, rather, not received—for his medical conditions offers proof

 of the deliberate indifference to his shoulder condition.

       As the Court has granted summary judgment to Defendants Lacy and

 Bomber on Plaintiff’s retaliation claim, which is premised primarily on the March

 2016 jury verdict, evidence about that litigation is not relevant.2 The fact that a

 jury almost five years ago found that Plaintiff suffered from a serious shoulder

 injury and that individuals other than Defendants Lacy and Bomber were

 deliberately indifferent to this serious medical risk does not establish that Plaintiff


 2
  Plaintiff’s retaliation claims against the MDOC Defendants remain and those
 claims are based, at least in part, on Plaintiff’s prior litigation. If those claims
 proceed to trial, Plaintiff will need to present evidence of those lawsuits. How
 much information Plaintiff needs to and should be allowed to present, however,
 will be discussed between the Court and counsel prior to trial.
                                             6
Case 4:16-cv-13505-LVP-DRG ECF No. 227, PageID.8765 Filed 02/09/21 Page 7 of 10




 had an objectively serious medical risk when Defendants Lacy and Bomber

 subsequently made decisions with respect to his medical care or that they were

 deliberately indifferent to that risk.

       True, if Defendants Lacy and Bomber were aware of the jury’s verdict, they

 probably also learned of the jury’s finding that Plaintiff suffered a serious shoulder

 condition. Nevertheless, there is too great a risk that Drs. Lacy and Bomber will

 be prejudiced by evidence of the 2016 verdict, particularly where neither of them

 were defendants with respect to the deliberate indifference claim pertaining to

 Plaintiff’s shoulder when the 2013 litigation went to trial.3 Also, the evidence is

 likely to confuse the jury. Plaintiff can make the same showing through other

 evidence (e.g., his medical records and Defendant Bomber and Lacy’s awareness

 of their contents).

       Plaintiff’s medical history as it relates to his shoulder is relevant and

 admissible to the issue of whether he suffers from a serious medical condition,

 although Plaintiff will need to show that the condition existed when he was treated

 by Defendants Lacy and Bomber. Moreover, to the extent Plaintiff can show that



 3
  Lacy was not a defendant in the 2013 litigation. Bomber was a defendant.
 However, on summary judgment, the court found that Bomber had limited contact
 with Plaintiff and while he discussed Plaintiff’s back and shoulder pain with
 another medical provider, he and that medical provider “prescribed what they felt
 were appropriate medications.” Order at 10, Kensu v. Buskirk, et al., No. 13-cv-
 10279 (E.D. Mich. Sept. 2, 2015), ECF No. 114 at Pg ID 1420.
                                           7
Case 4:16-cv-13505-LVP-DRG ECF No. 227, PageID.8766 Filed 02/09/21 Page 8 of 10




 Defendants Lacy and Bomber were aware of this medical evidence, it is relevant to

 the subjective component of Plaintiff’s claim against them. As such, Plaintiff may

 introduce evidence about this condition that predates March 28, 2016.

       The issue of whether these defendants were deliberately indifferent to

 Plaintiff’s shoulder problem is not restricted to the issue of whether they acted with

 deliberate indifference when taking away his hot water bottle and Naprosyn

 prescription. Instead, the question is whether the treatment they provided for this

 condition—or failed to provide—constituted deliberate indifference. As the only

 deliberate indifference claim remaining to be tried relates to Plaintiff’s shoulder,

 evidence of his other medical ailments are irrelevant.4

       Plaintiff maintains that the quality of the treatment he is receiving for his

 many medical conditions is probative of the quality of medical treatment

 Defendants Lacy and Bomber have provided for his shoulder. Such an argument

 seeks to hold Defendants Lacy and Bomber liable for the conduct of others,

 however. Under 42 U.S.C. § 1983, each defendant is liable only for his or her

 individual actions and the plaintiff must prove that each individual defendant had a



 4
   If Plaintiff can show that his shoulder problems are related to a general
 musculoskeletal issue (i.e., that there is a common cause), the Court will consider
 allowing him to introduce limited evidence of these other problems. The evidence
 presented previously, however, reflects that Plaintiff’s shoulder problems arose
 from an injury in 1998 and then a re-injury in 2009. (See R&R at 39, ECF No. 180
 at Pg ID 8182.)
                                             8
Case 4:16-cv-13505-LVP-DRG ECF No. 227, PageID.8767 Filed 02/09/21 Page 9 of 10




 sufficiently culpable state of mind. See Phillips v. Roane Cnty., Tenn., 534 F.3d

 531, 542 (6th Cir. 2008). The jury is likely to be confused by this extraneous

 evidence—analyzing the medical providers’ conduct and intent collectively. Any

 probative value is outweighed by the danger of unfair prejudice and the time that

 would be wasted presenting evidence about other medical conditions addressed by

 other medical providers.

       In short, with the exception of the 2013 litigation and March 2016 jury

 verdict, Plaintiff may introduce evidence predating March 2016 and relative to

 treatment beyond a hot water bottle and Naprosyn.5 However, the evidence shall

 be limited to the medical condition remaining to be tried.

        Precluding Certain Issues and Claims from Being Presented to the Jury
                                 (ECF No. 215)

       Defendants Lacy and Bomber ask the Court to preclude Plaintiff and/or

 Plaintiff’s counsel from raising issues in the jury’s presence pertaining to other

 claims asserted by Plaintiff that have been or are being litigated. To date, Plaintiff,

 through counsel, has filed at least six lawsuits against MDOC and Corizon

 defendants alleging violative behavior concerning his medical ailments. Plaintiff

 argues that his litigation and the treatment he has received for his medical

 conditions are relevant to demonstrate the subjective component of his Eighth


 5
   As discussed infra, Plaintiff also is precluded from offering evidence of any other
 litigation.
                                             9
Case 4:16-cv-13505-LVP-DRG ECF No. 227, PageID.8768 Filed 02/09/21 Page 10 of 10




 Amendment claim against Defendants Lacy and Bomber. As Plaintiff elaborates

 on this argument, however, it becomes clear that he seeks to use this evidence to

 show that Defendants Lacy and Bomber’s medical decisions were in retaliation for

 his prior litigation. (See, e.g., Resp. at 8-9, ECF No. 218 at Pg ID 8611-12.) The

 Court has granted summary judgment to Defendants Lacy and Bomber on

 Plaintiff’s retaliation claim, however. Evidence concerning Plaintiff’s prior or

 ongoing litigation is not otherwise relevant, would be unduly prejudicial, and is

 likely to confuse the jury.

       Therefore, Plaintiff is precluded from presenting evidence concerning claims

 litigated elsewhere.

                                        Conclusion

       For the reasons discussed above, Defendants’ Motion in Limine to Clearly

 Define the Time Period and Issues to be Litigated (ECF No. 214) is GRANTED

 IN PART AND DENIED IN PART and Defendants’ remaining motions in limine

 ARE GRANTED.

       IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

  Dated: February 9, 2021




                                          10
